Not for Publication in West's Federal Reporter

           United States Court of Appeals
                       For the First Circuit

No. 13-1357

                                DAI XIAO,

                               Petitioner,

                                     v.

                       ERIC H. HOLDER, JR.,
              Attorney General of the United States,

                               Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS


                               Before
                     Torruella, Circuit Judge,
                    Souter,* Associate Justice,
                   and Thompson, Circuit Judge.


     Jim Li on brief for petitioner.
     Elizabeth D. Kurlan, Trial Attorney, Office of Immigration
Litigation, Civil Division, Department of Justice, Stuart F.
Delery, Assistant Attorney General, Civil Division, and Holly M.
Smith, Senior Litigation Counsel, Office of Immigration Litigation,
on brief for respondent.



                              July 11, 2014




     *
      Hon. David H. Souter, Associate Justice (Ret.) of the Supreme
Court of the United States, sitting by designation.
           SOUTER, Associate Justice. Petitioner Dai Xiao, a native

and citizen of China, seeks review of an order of the Board of

Immigration Appeals (BIA) affirming the order of an immigration

judge (IJ) denying his applications for relief from removal.             We

deny the petition for review.

                                     I.

           When he was still living in China in 2007, Xiao converted

to   Christianity    under   the   guidance   of   his   aunt.   After   his

conversion, he attended underground religious services at the

houses of fellow church members rather than those authorized by the

Chinese government.     He believed that "the government approve[d]

church . . . just taught you how to love the country, how to love

the party, . . . [but not] to love Jesus Christ."

           In April 2008, police officers warned Xiao's aunt against

continuing to hold church gatherings, but she persisted, and in

July police arrived at her house during a church service and

arrested everyone there, including Xiao.           For the next three days,

Xiao was held and interrogated by police about his religious

activities and urged to denounce his aunt. When he refused, he was

beaten by the police, on one occasion to the point of nearly losing

consciousness.      On his final day in captivity, he was forced to

sign a pledge to discontinue his participation in unauthorized

church activities.      He did not seek medical treatment for any

injuries suffered during the detention.


                                     -2-
               During the ensuing ten months, police officers showed up

sporadically at Xiao's house to check on him, but they did not

otherwise interfere in any way with his education, employment, or

daily life.      He continued to attend underground religious services

at    church    members'   houses,    and    his   practice   apparently    went

undetected by the authorities.

               In 2009, with permission from the Chinese government,

Xiao was lawfully admitted into the United States on a non-

immigrant student visa to study at Kansas State University.                After

his    arrival,    he   continued    his     Christian    religious   practice,

regularly      frequenting   church    services     and    Bible   study   group

sessions. He did not, however, attend his classes at Kansas State,

a condition of his entry into the United States, see 8 C.F.R. §

214.2(f), and the year after his arrival, Xiao was charged as

removable for failing to comply with the terms of his student visa.

See    8 U.S.C. § 1227(a)(1)(C)(i).           He conceded removability, but

applied for asylum, withholding of removal, and relief under the

Convention Against Torture (CAT), arguing that he feared religious

persecution and torture if returned to China.

               The IJ denied the application for asylum on the ground

that Xiao's "one time arrest and detention of three days" was not

the sort of severe mistreatment characteristic of persecution. The

judge also held that Xiao's fear of being persecuted if returned to

China was not objectively reasonable, given the evidence that he


                                       -3-
was able to live and practice his religion largely undisturbed

during the ten months he remained in the country after his arrest

and brief detention.       The IJ thought it also counseled against the

reasonableness of his fear that Xiao’s aunt continued to live and

observe Christian practice in China without suffering persecution.

Although     she   was   again   arrested   and   detained   for   organizing

unauthorized church activities in 2011, the judge determined that

two such episodes over a four-year period were insufficient to

constitute persecution.          From the finding of Xiao's inability to

meet his burden for asylum it followed that he failed to satisfy

the more stringent standards for entitlement to withholding of

removal and CAT relief.

             Xiao appealed to the BIA, which affirmed and adopted the

immigration judge's reasoning as to asylum and withholding of

removal.     The Board noted that Xiao did not specifically contest

the denial of CAT relief, and so considered the issue waived. This

petition for review limited to the BIA's denial of the asylum claim

followed.1

                                      II.

             We review the BIA’s legal conclusions de novo and factual

findings for substantial evidence, taking them as true unless the



     1
       The petition does not advance any argument related to the
applications for withholding of removal and CAT relief.       Any
challenge to the BIA’s denial of those applications is therefore
waived. See Vasili v. Holder, 732 F.3d 83, 92 (1st Cir. 2013).

                                      -4-
record compels a contrary conclusion.          See Guaman-Loja v. Holder,

707 F.3d 119, 122 (1st Cir. 2013). To show eligibility for asylum,

Xiao must show he is unable to return to China because he either

suffered past persecution or faces a well-founded fear of future

persecution on account of his religion.             See Singh v. Holder, 750

F. 3d 84, 86 (1st Cir. 2014).

           The petition claims the record compels the conclusion

that Xiao was subjected to religious persecution by the Chinese

government.      Given the existing precedent explaining persecution

under 8 U.S.C. § 1101(a)(42), however, there is no question that a

single episode of ill treatment involving a three-day detention and

physical abuse not requiring medical attention is not severe enough

for a finding of past persecution.           See Khan v. Mukasey, 549 F.3d

573, 576-77 (1st Cir. 2008) (no persecution where petitioner was

once beaten with wooden sticks and detained for ten days without

seeking medical treatment upon release). Xiao acknowledges as much

in his brief, but argues that the persecution in his case came in

the form of the Chinese government’s "systematic” suppression of

his ability to practice Christianity.              He specifically points to

being   forced    to   sign   the   pledge    to    abstain   from   attending

underground church services, as well as to the occasional visits of

police officers to his house, presumably intended to monitor and

induce compliance with the pledge.




                                     -5-
              But   it   is    clear   under        existing    law   dealing    with

restrictive     circumstances      short       of    physical    abuse   that    the

treatment described here fell short of persecution.                      After his

arrest and brief detention, Xiao was able to live, work and pursue

his studies freely in China for ten months, at which point the

Chinese government granted him permission to study in the United

States.   During that same period, there were no repercussions

despite his continued attendance at underground church services, in

defiance of his pledge to the contrary. Granted, the police visits

to his house would reasonably provoke fear of further arrest and

detention, and a “dictionary reading layperson” might think that

living under the specter of arrest for a prohibited religious

practice should constitute persecution.                  Id. at 577.      But this

Court’s cases make clear that “unpleasantness, harassment, and even

basic suffering” of this sort is not sufficient to sustain an

asylum claim.       Id. at 576 (quoting Nelson v. INS, 232 F.3d 258, 263

(1st Cir. 2000); see also Attia v. Gonzales, 477 F.3d 21, 23-24

(1st   Cir.    2007)     ("a   general     climate      of     discrimination"    is

insufficient to compel finding of persecution); Bocova v. Gonzales,

412 F.3d 257, 263 (1st Cir. 2005) (no persecution compelled where

petitioner was arrested, threatened with death, and so severely

beaten that he lost consciousness and was hospitalized).

              The BIA’s determination that Xiao lacks an objectively

reasonable fear of being persecuted if returned to China was also


                                         -6-
sound.   See Singh, 750 F. 3d at 86 (well-founded fear of future

persecution is shown where an asylum applicant makes “an offer of

specific proof that his fear is both subjectively genuine and

objectively reasonable”).   Xiao presented no evidence or argument

indicating that he will be subject to greater restrictions on the

practice of his religion than previously experienced, which do not

amount to persecution, as we have just said.      Nor does Xiao’s

aunt’s second arrest and detention for organizing underground

church services, which occurred three years after her initial

arrest, compel a different result.    Cf. Topalli v. Gonzales, 417

F.3d 128, 132 (1st Cir. 2005) (no finding of persecution compelled

where petitioner was arrested, detained, and beaten seven times

over a two-year period, where none of the beatings required medical

treatment).

                               III.

          The petition for review is DENIED.




                                -7-